Per Curiam:

The motion for leave to proceed further herein in forma pauperis is denied. The appeal is dismissed for the want of properly presented substantial federal questions. (1) Smith v. Mississippi, 162 U. S. 592, 600-601; Tarrance v. Florida, 188 U. S. 519, 520-522; Brownfield v. South Carolina, 189 U. S. 426; Martin v. Texas, 200 U. S. 316, 318-320; (2) New York v. Kleinert, 268 U. S. 646, 650; Whitney v. California, 274 U. S. 357, 362; Home Cab Co. v. Wichita, 295 U. S. 716. The mandate is ordered to issue forthwith.